     Case 5:19-cv-00142-TBR Document 23 Filed 07/13/20 Page 1 of 9 PageID #: 86




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION

TORI TONI CURTIS                                                                        PLAINTIFF

v.                                                      CIVIL ACTION NO. 5:19-CV-P142-TBR

JESSE PERRY et al.                                                                  DEFENDANTS

                           MEMORANDUM OPINION AND ORDER

         Plaintiff, Tori Toni Curtis, filed a pro se, in forma pauperis complaint pursuant to

42 U.S.C. § 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A

and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by

Jones v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, the Court will dismiss some

of the claims and allow others to proceed.

Motion to add a defendant

         After initiating this action, Plaintiff filed a motion asking to add as Defendant Deputy

Charles Reed. Because service has not yet occurred in this case, the motion (DN 6) is

GRANTED. See Fed. R. Civ. P. 15(a)(1) (“A party may amend its pleading once as a matter of

course within: (A) 21 days after serving it[.]”).

         The Clerk of Court is DIRECTED to add Deputy Charles Reed as a Defendant.

                                   I. STATEMENT OF CLAIMS

         Plaintiff was a pretrial detainee at the Graves County Jail at the pertinent time. Plaintiff’s

complaint names as Defendants in their individual and official capacities four employees of

Graves County or the Graves County Jail: Graves County Judge Executive Jesse Perry, Jailer

George Workman, Sargent Shannon Climer, and Major Pete Jackson. He has amended his

complaint to add Deputy Charles Reed as a Defendant.
  Case 5:19-cv-00142-TBR Document 23 Filed 07/13/20 Page 2 of 9 PageID #: 87




       Plaintiff alleges that on May 8, 2019, Defendant Climer used excessive force on him

while he was in a restraint chair and denied him medical care afterward. He states that he was

placed in the restraint chair for yelling and dumping his lunch tray on the floor. He states that

Defendant Climer told him to sit “all the way back” in the restraint chair, which caused the

handcuffs he was wearing on his hands behind his back to “tighten up.” He claims that when he

complained that his wrist was hurting, Defendant Climer started choking him. He alleges that he

”was very scared an[d]. . . couldn’t breathe until he later let me go[.] [M]y throat hurt a lot an[d]

when I asked for medical attension I kept being denied it.” He also alleges that there was no

medical supervision while he was in the restraint chair. Plaintiff alleges that the excessive-force

incident violated his Eighth, Thirteenth, and Fourteenth Amendment rights.

       Plaintiff also alleges that Defendant Workman “made me do over 4 months in the hole –

(segregation.).” Plaintiff states that being kept in segregation for so long distressed him and

caused him to try to commit suicide.

       Plaintiff further alleges that on April 18, 2019, he was returned to Graves County Jail

from the Kentucky Correctional Psychiatric Center (KCPC) and placed in a larger holding cell at

the direction of Defendant Jackson. He states that also in that cell was an inmate, Mark Basham,

who brought in “meth, fitnal, an[d] bath salt all mixed into one” which Plaintiff ingested because

as a “drug addict trying to recover” he “broke weak.” He alleges that the failure to enforce the

policy of searching incoming inmates for contraband by Defendants Workman, Perry, and

Jackson, caused him harm.

       In his amended complaint (DN 6), Plaintiff alleges that Defendant Reed, the supervisor of

the deputy who did not search inmate Mark Basham for contraband, was “very unprofessional to

allow . . . an inmate to bring in dangerous contraband that put me an[d] others in the hospital.”



                                                  2
  Case 5:19-cv-00142-TBR Document 23 Filed 07/13/20 Page 3 of 9 PageID #: 88




He alleges that Defendant Reed violated his First, Fifth, Eighth, Thirteenth, Fourteenth, and

Fifteenth Amendments rights.

       As relief, Plaintiff asks for monetary and punitive damages and that “some of my prison

time is shortened.”

       Plaintiff attaches as exhibits documents related to inmate Basham’s possession of drugs

and several information request forms from Plaintiff.

                                           II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff

has stated a claim upon which relief can be granted, the Court must construe the complaint in a

light most favorable to Plaintiff and accept all of the factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).




                                                  3
  Case 5:19-cv-00142-TBR Document 23 Filed 07/13/20 Page 4 of 9 PageID #: 89




A. Official-capacity claims

       If an action is brought against an official of a governmental entity in his official capacity,

the suit should be construed as brought against the governmental entity. Will v. Mich. Dep’t of

State Police, 491 U.S. 58, 71 (1989). Thus, Plaintiff’s claims against Defendants in their official

capacities are in actuality brought against Graves County as the real party in interest. Matthews

v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994) (“Since the Police Department is not an entity

which may be sued, Jefferson County is the proper party to address the allegations of Matthews’s

complaint.”).

       “[A] municipality cannot be held liable solely because it employs a tortfeasor – or, in

other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (emphasis in original); Searcy v.

City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994); Berry v. City of Detroit, 25 F.3d 1342, 1345

(6th Cir. 1994). “[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of the

municipality from acts of employees of the municipality, and thereby make clear that municipal

liability is limited to action for which the municipality is actually responsible.’” City of St. Louis

v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80

(1986)) (emphasis in Pembaur).

       A municipality cannot be held responsible for a constitutional deprivation unless there is

a direct causal link between a municipal policy or custom and the alleged constitutional

deprivation. Monell, 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th

Cir. 1993). Simply stated, the plaintiff must “‘identify the policy, connect the policy to the city

itself and show that the particular injury was incurred because of the execution of that policy.’”

Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (quoting Coogan v. City of



                                                  4
  Case 5:19-cv-00142-TBR Document 23 Filed 07/13/20 Page 5 of 9 PageID #: 90




Wixom, 820 F.2d 170, 176 (6th Cir. 1987), overruled on other grounds by Frantz v. Vill. of

Bradford, 245 F.3d 869 (6th Cir. 2001)). The policy or custom “must be ‘the moving force of

the constitutional violation’ in order to establish the liability of a government body under

§ 1983.” Searcy, 38 F.3d at 286 (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981)

(citation omitted)).

       Even reading the complaint liberally, the Court finds that Plaintiff has not alleged a

Graves County custom or policy of denying him his constitutional rights. Therefore, the official-

capacity claims will be dismissed for failure to state a claim upon which relief may be granted.

B. Individual-capacity claims

       1. Claims against Defendant Climer

       Plaintiff alleges that Defendant Climer used excessive force and denied him medical care

afterward in violation of his Eighth, Thirteenth, and Fourteenth Amendment rights.

       The Court will allow the excessive-force and failure-to-provide-medical-treatment claims

against Defendant Climer in his individual capacity to go forward. The Court clarifies that the

Fourteenth Amendment applies to these claims because it appears that Plaintiff was a pretrial

detainee at the pertinent time, not a convicted prisoner to which the Eighth Amendment applies.

Watkins v. City of Battle Creek, 273 F.3d 682, 685 (6th Cir. 2001). Consequently, the Eighth

Amendment claims will be dismissed.

       As to the Thirteenth Amendment claim against Defendant Climer, the Court notes that

the Thirteenth Amendment prohibits involuntary servitude, except as punishment for a crime

whereof a party has been duly convicted. U.S. Const. amend. XIII.; United States v. Kozminski,

487 U.S. 931, 943 (1988). The intent of the Thirteenth Amendment is to “prohibit compulsion

through physical coercion.” Kozminski, 487 U.S. at 942. Plaintiff does not offer any allegations



                                                 5
    Case 5:19-cv-00142-TBR Document 23 Filed 07/13/20 Page 6 of 9 PageID #: 91




that would support a Thirteenth Amendment claim against Defendant Climer. Consequently,

Plaintiff’s claim under the Thirteenth Amendment will be dismissed for failure to state a claim

upon which relief may be granted. See Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511-12 (6th

Cir. 2001).

        2. Claims against Defendant Workman

        Plaintiff alleges that Defendant Workman was responsible for him being in the “hole” for

four months, which Plaintiff alleges made him suicidal. He further alleges that Defendant

Workman failed to search other inmates for drugs.

        Plaintiff will allow the claim against Defendant Workman about being kept in isolation

for four months which caused Plaintiff to be suicidal to continue under the Fourteenth

Amendment.

        The Court will dismiss the claim related to failure to search another inmate for drugs.

The Court interprets this claim to be one of failure to protect Plaintiff’s safety.

        In order to make out a constitutional failure-to-protect claim, a prisoner must show that a

prison official acted with “deliberate indifference” to a substantial risk that the prisoner would

suffer serious harm. Farmer v. Brennan, 511 U.S. 825, 834 (1994). “[D]eliberate indifference

describes a state of mind more blameworthy than negligence.” Id. at 835. Plaintiff cannot hold

any of the individual Defendants liable unless he can show that they subjectively knew of an

excessive risk of harm to Plaintiff’s safety and then disregarded that risk. 1 Id. at 837. “[A]n

official’s failure to alleviate a significant risk that he should have perceived but did not” does not


1
  The Supreme Court held in Kingsley v. Hendrickson, 576 U.S. 389, 396-97 (2015), that a pretrial detainee’s
Fourteenth Amendment excessive-force claim need only meet the objective component by showing that “the force
purposely or knowingly used against him was objectively unreasonable.” However, a failure to protect claim
“require[es] proof of subjective intent” in this Circuit. Herriges v. Cty. of Macomb, No. 19-12193, 2020 WL
3498095, at *7 (E.D. Mich. June 29, 2020) (citing cases).


                                                      6
  Case 5:19-cv-00142-TBR Document 23 Filed 07/13/20 Page 7 of 9 PageID #: 92




state a claim for deliberate indifference. Id. at 838; see also Garretson v. City of Madison

Heights, 407 F.3d 789, 797 (6th Cir. 2005) (“If the officers failed to act in the face of an obvious

risk of which they should have known but did not, then they did not violate the Fourteenth

Amendment.”). Viewed in a light most favorable to Plaintiff, the complaint only alleges that

Defendant Workman acted, at most, negligently, which falls short of the deliberate-indifference

standard.

        3. Claims against Defendant Jackson

        Plaintiff claims that Defendant Jackson failed to protect him when he placed him in a

larger holding cell when he returned to Graves County Jail from KCPC and failed to enforce the

policy of searching inmates for drugs. For the same reasons as set forth above, the Court will

dismiss these claims because Plaintiff alleges, at most, negligence on the part of Defendant

Jackson.

        4. Claim against Defendant Perry

        Plaintiff alleges that Defendant Plaintiff failed to search inmate Basham. Since Plaintiff

identifies this Defendant as the County Judge Executive, the Court assumes that Defendant Perry

was not actually present when the inmate was searched; rather that Plaintiff holds him

responsible for the employees’ failure to search other inmates. This claim will be dismissed for

failure to state a claim.

        The doctrine of respondeat superior, or the right to control employees does not apply in

§ 1983 actions to impute liability onto supervisors. Monell, 436 U.S. at 691 (1978); Taylor v.

Mich. Dep’t of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995); Bellamy v. Bradley, 729 F.2d 416, 421

(6th Cir. 1984). Additionally, “simple awareness of employees’ misconduct does not lead to

supervisor liability.” Leary v. Daeschner, 349 F.3d 888, 903 (6th Cir. 2003) (citing Lillard v.



                                                 7
  Case 5:19-cv-00142-TBR Document 23 Filed 07/13/20 Page 8 of 9 PageID #: 93




Shelby Cty. Bd. of Educ., 76 F.3d 716, 728 (6th Cir. 1996)). “[P]roof of personal involvement is

required for a supervisor to incur personal liability.” Grinter v. Knight, 532 F.3d 567, 575 (6th

Cir. 2008). “[A] plaintiff must plead that each Government-official defendant, through the

official's own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009); Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (stating that supervisory

liability “must be based on active unconstitutional behavior and cannot be based upon ‘a mere

failure to act’”) (quoting Salehpour v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)).

       Because Plaintiff fails to allege that Defendant Perry was directly involved in the alleged

wrongdoing, this claim will be dismissed.

       5. Claims against Defendant Reed

       Plaintiff alleges that Defendant Reed was the supervisor of the deputy who did not search

inmate Basham; that he was “very unprofessional to allow . . . an inmate to bring in dangerous

contraband”; and that he violated Plaintiff’s First, Fifth, Eighth, Thirteenth, Fourteenth, and

Fifteenth Amendments rights.

       As already explained, Defendant Reed cannot be held liable for a deputy’s actions merely

because he was a supervisor. Therefore, the Court finds that Plaintiff fails to state a claim

against Defendant Reed under the Fourteenth Amendment. As the Court already has explained,

the Eighth Amendment does not apply to pretrial detainees. Plaintiff does not make any

allegations to support a Thirteenth Amendment claim. Additionally, Plaintiff fails to explain

how the First, Fifth, or Fifteenth Amendments would apply to his claims against this Defendant.

The claims against Defendant Reed will be dismissed for failure to state a claim upon which

relief may be granted.




                                                 8
  Case 5:19-cv-00142-TBR Document 23 Filed 07/13/20 Page 9 of 9 PageID #: 94




        6. Request to have “prison time shortened”

        Plaintiff’s request to spend less time in custody is not an available remedy under § 1983.

See Heck v. Humphrey, 512 U.S. 477, 481 (1994) (“[H]abeas corpus is the exclusive remedy for

a state prisoner who challenges the fact or duration of his confinement and seeks immediate or

speedier release, even though such a claim may come with the literal terms of § 1983.”).

“[W]hen a state prisoner is challenging the very fact or duration of his physical imprisonment,

and the relief he seeks is a determination that he is entitled to immediate release or a speedier

release from that imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973). This claim will be dismissed as well.

                                 III. CONCLUSION AND ORDER

        For the foregoing reasons,

        IT IS ORDERED that all of Plaintiff’s official-capacity claims; his Eighth and

Thirteenth Amendment claims against Defendant Climer; his failure to protect claim against

Defendant Workman related to searching other inmates; all claims against Defendants Perry,

Jackson, and Reed; and his request to spend less time in prison are DISMISSED for failure to

state a claim upon which relief may be granted pursuant to 28 U.S.C. § 1915A(b)(1).

        The Clerk of Court is DIRECTED to terminate Defendants Perry, Jackson, and Reed as

parties to this action.

        The Court will enter a separate Order regarding service and scheduling to govern the

development of the remaining claims in this case.

Date:   July 10, 2020




cc:     Plaintiff, pro se
        Defendants
        Graves County Attorney
4413.009


                                                  9
